                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


OLIVER ROBERT HOYTE,

      Plaintiff,

v.                                              Case No. 8:21-cv-342-TPB-JSS

BAY AREA TRUST, LLC, JOSHUA
ADAM HARROW AND GREGORY
VANDER WEL,

      Defendants.
______________________________/

           ORDER ADOPTING REPORT AND RECOMMENDATION

      This matter is before the Court on consideration of the report and

recommendation of Julie S. Sneed, United States Magistrate Judge, entered on April

28, 2021. (Doc. 6). Judge Sneed recommends that 1) Plaintiff’s construed Motion for

Leave to Proceed in Forma Pauperis (Doc. 2) be denied without prejudice; and 2) that

the complaint be dismissed without prejudice and with leave to file an amended

complaint that complies with the Federal Rules of Civil Procedure and sets forth the

basis for the Court’s jurisdiction. Neither Plaintiff nor Defendants filed an objection

to the report and recommendation, and the time to object has expired.

      After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge’s

report and recommendation. 28 U.S.C. § 636(b)(1); Camby v. Davis, 718 F.2d 198, 199

(4th Cir. 1983); Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982). A district
court must “make a de novo determination of those portions of the [report and

recommendation] to which an objection is made.” 28 U.S.C. § 636(b)(1)(C). When no

objection is filed, a court reviews the report and recommendation for clear error.

Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006); Nettles v. Wainwright,

677 F.2d 404, 409 (5th Cir. 1982).

      Upon due consideration of the record, including Judge Sneed’s report and

recommendation, in conjunction with an independent examination of the file, the

Court adopts the report and recommendation in all respects. The Court agrees with

Judge Sneed’s detailed and well-reasoned factual findings and legal conclusions.

Consequently, Plaintiff’s construed Motion for Leave to Proceed in Forma Pauperis is

denied without prejudice.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

(1)   Judge Sneed’s report and recommendation (Doc. 6) is AFFIRMED and

      ADOPTED and INCORPORATED BY REFERENCE into this Order for all

      purposes, including appellate review.

(2)   Plaintiff’s construed Motion for Leave to Proceed in Forma Pauperis (Doc. 2) is

      DENIED without prejudice.

(3)   Plaintiff’s Complaint (Doc. 1) is DISMISSED without prejudice and with

      leave to file an amended complaint that complies with the Federal Rules of




                                       Page 2 of 3
        Civil Procedure and sets forth the basis for the Court’s jurisdiction. The

        amended complaint shall be filed on or before July 13, 2021.

        DONE and ORDERED in Chambers, in Tampa, Florida, this 23rd day of June,

2021.




                                                   TOM BARBER
                                                   UNITED STATES DISTRICT JUDGE




                                         Page 3 of 3
